Parker, J.
Wyatt’s Appeal
Appellant Wyatt first assigns as error the trial court’s consolidation of the cases for purposes of trial. Under the circumstances disclosed by the record before us consolidation was a matter for the sound discretion of the trial court. There is no showing that the joint trial has deprived appellant in any way of a fair trial, and the exercise of the court’s discretion will not be disturbed upon this appeal. State v. Fox, 274 N.C. 277, 163 S.E. 2d 492.
The only remaining assignment of error brought forward in the brief of appellant Wyatt is that the court erred in overruling his motion for nonsuit. There is no merit in this assignment of error. Considering the State’s evidence in the light most favorable to it and giving to the State the benefit of every reasonable inference to be drawn therefrom, the State’s evidence was amply sufficient to permit a jury to find (1) a false writing of each of the four checks described in the first count of each of *423the four bills of indictment; (2) an intent to defraud on the part of defendant Wyatt who falsely made each of said checks; and (3) each check as made was apparently capable of defrauding. These are the three essential elements necessary to constitute the crime of forgery. State v. Greenlee, 272 N.C. 651, 159 S.E. 2d 22. On Wyatt’s appeal we find no error.
Anderson’s Appeal
Appellant Anderson assigns _as error the overruling of his motion for nonsuit. This assignment of error must be sustained. The charges of forgery against Anderson were dismissed by the court and the State’s case against him was submitted to the jury on two counts, each of which charged that he committed the offense of uttering a forged .check knowing it to have been forged. As to one of these the jury found him not guilty, and on this appeal we are concerned only with the remaining charge of uttering on which he was found guilty and on which sentence was imposed.
Uttering a forged instrument consists in offering to another the forged instrument with knowledge of the falsity of the writing and with intent to defraud. State v. Greenlee, supra. With reference to the particular check which the jury found Anderson guilty of uttering, the only evidence offered by the State to indicate what had occurred was the testimony of the Police Chief of North Wilkesboro that he had first seen the check in the week of 20 October “ (u)p at the Discount House on 421.” There was no evidence to indicate how the check reached the Discount House. There was no evidence from which the jury could find that Anderson had ever offered the check to anyone. His motion for nonsuit as to the charge of uttering this check should have been sustained.
The result is:
As to defendant Wyatt, we find no error.
As to defendant Anderson, the judgment is reversed.
Mallard, C. J., and Hedrick, J., concur.